Petition for Writ of Mandamus Denied and Opinion filed October 10, 2002








Petition for Writ of Mandamus Denied and Opinion filed
October 10, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01034-CV
____________
 
IN RE JIMMIE RICHARDSON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On October 7, 2002, relator filed a petition
for writ of mandamus in this Court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2002); see
also Tex. R. App. P. 52.
We deny relator=s petition for writ of mandamus.
 
 
PER CURIAM
 
 
Petition Denied
and Opinion filed October 10, 2002.
Panel consists of
Chief Justice Brister and Justices Hudson and Fowler.  
Do Not Publish ‑ Tex. R. App. P. 47.3(b).